   Case 2:19-cv-08100-KM-JBC Document 40 Filed 01/04/21 Page 1 of 3 PageID: 650




            Mf.idAvlT oF Ird_ijEVJC,.f: AttD                         ft:tMA7ii       54h!J
            :I:        Lj /L{ IArL\   l<At'R 5 ~AR,€ Uv10f·tZ_

  ~~::~~ipo;; ~;?u;t/-;::t:;;;.o;;My
   !(No wLGc/31= ANIJ                      l3€t_,1€r,
                                                               ---      -



  rJ) .r          Avv·,      -n1c Pl111N7iFi=- 11/-A, L1vliS A1'
                                                                                 •
    l/37 AB6•Jff 1~1 FArA1A1vs ;t..,u o76~ -n-l'Ar IS
                                                      f
    C U!7'6J l rfy f N__ ~A10_ r;tv rA()C/1;lA1-1 T C/-IAIJ6
    f)61ta /~Etd f- /,t-,e:/rJAl~ /J€!e;1(i<JJ\ o


 @       £    A /A t        r     'St::
                       rel ,10 n-/E 3 Ytj r- /Jtc.l.A rr.;v/  e;
       rlf(;, J;°vc/,~~-1/irr AllO Af)l:J ✓,,,'\!BD CJ:r)ree,L •
       (C Ii 5€ /4/0: :;_ ,,:9o -, 1nj- aCJ¥"" I -- c12-.l)
@                 ii ,t:,Ve      Alo      11 tEAA/5   of'   :f:,,lGlf',"ff!,

<!j)    £      /Jo Nol ow,v                   prol11:«y,
®      J~''f:· 1 Ii Jl I l~E(/;;~~':e.D AAID 6-€113K-t<. ro
                   1

     WO {Y( .1~· C/,1/v/ I:.)A '( Courr•""rli;;·.s / AJS Or
    /4-"'~Jt.   ;t:.· CA!VN-0T pAy rtlt:" C ov,-...T- f1.il/S,,


@       £      IJf.~Vc ,{/()          /1c(:cs)   1o /3At-l,/(.       1Jc~t.,lT
       f~1tD      A):J     A.l'ut 1-ii1f./€ r~IALfO/...tc    ro /1EC~ n1€,
    Case 2:19-cv-08100-KM-JBC Document 40 Filed 01/04/21 Page 2 of 3 PageID: 651


                                                             --




     (i) nJ€                     CtfA~s. TH!}< .;·~ A,r-t
                                      l;(J¢~~µ
             lit) . f'_;:;(d.y 11,tq>ci.~,;;,Mi) 8Y-,, IS F(>::i,'Vi _
       --r-.. _i
       v uc;;-3e
                   \,            C1::c.f.itl
                                        .' -~"S r·l~~
                                                 :· -- /Uft;.
                                                          .  I'"~     •.,,.-
                                                                    ) \J
                                                                                /J ,-5 Q'v. ~
                                                                               ............ -.. _    •· 1
                                                                                            1t/ , ..,,;;    J.J / ., , ,. .. / C:
                                                                                                              1•'f:.: r..;, ts·(-J ----
       r:-rJl"'l"/ _J/,~6                     C.ti:£ 11

®-rf/e                       h-,volri~ __i:nhd,NAL CASE.                                          A:j.Af~1ff f(Jll;                       -
              r1 ~ :-; c:r 11' L ~le..
           < ti-JGf
    I ..._-'-           i.
                                  . , -I
                                 ()
                                            ..r,.,..,,.
                                        ... ~-L,
                                       ,. -- ...
                                                             "'iir1 hf'
                                                             . . l.f1C:.       /f'''Vt'"S,"'!6 t/v /~l~r;. k:("
            /·~1- ,s·- iv                           _l   [ii 3 rrl                    11,· 1 C.Oi..,-'v--r-__~




-    ,.                  ,. j'•t,
                             y·v
                             I

    1;
               Case 2:19-cv-08100-KM-JBC Document 40 Filed 01/04/21 Page 3 of 3 PageID: 652
                      Case 2 20-rnj-09421-CRF:.                                 D,Jcunir-:nt H3            r=iic:d 10/2c3/:20 P<'1ue l of 1 Pcl~JelD. 28

CJA 20 A.PPOr.siT\!E:-IT OF A:-ID ACTHORITY TOP ..\ Y COCRT-APPOI>;TED COlC:-.SEI. !Re·.. O" 171
I. ClR .. '[)!ST..' DIV. CODE
 NJX3
                                            12. PERSON REPRESENTED
                                              William Kaetz
                                                                                                                                             I \'(JCCHER NU\tBER

3. MAG. DKT./DEF. NU\IBER                                 4 DIST. DKT. DEF. Nl'MflER                       5. APPEALS DKT TlEF. Nl.1-.ffiER                                    6 OTHER DKT NUMBER
 2:20-MJ-9421-01
7. fN CASE \IA TIER OF (Case .\'an,e1    8. PAYMENTCATEGORY                                9. TYPE PERSON REPRESENTED                            10. REPRESENTATlON TYPE
                                                                                                 Adult Defendant                                 •     (See Instructions;
                                                                                                          •™'
                                         ~Felony                   D Petty Offense                                               Appellant
 USA V. KAETZ                            0 Misdemeanor                Other           •          Juvenile Defendant              Appellee        •                              cc
                                         D Appeal                  ..                            Other     •
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list !up to /he) major oj/'ense.,· ch;irged, according to se,·erit_1 of offense.
  18:875 Interstate Communications - Threats
12. ATTORNEY'S NAME (First .\'ame, JU., Last .\'ame, including any suJTi<;,                                13. COURTORDER
    AND MAlLNG ADDRESS                                                                                         c.roAppointing Counsel                                          DC Co-Counsel
                                                                                                               D F Subs For Federal Defender                                   DR Subs For Retained Attorney
 Douglas Sughrue, Esq.                                                                                         D p Subs For Panel Attorney                                     DY Standby Counsel
 429 Fourth Ave #501
 Pittsburgh, PA 15219                                                                                      Prior Attorney's           ----- --~ ----------··--------
                                                                                                              Appointment Dates: _____________________
 (412)391-1629                                                                                              [I( Because the above-named person represented has testified under oath or has otherwise
          Telephone Number :                                                                               satisfied this Court that he or she (Ii is financially unable to employ counsel and (2i does
                                                         ------     ·--~·-·     ·-------·-·-
                                                                                                           not wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAlvlE A~ MAILING ADDRESS OF LAW F[RJ.,f (On(1 provide per instructions)                               namt ,,...,                                                     min this case, OR
                                                                                                            D      / I
                                                                                                                     /. ... ,'
                                                                                                                                   /         -·J •
                                                                                                                                               iv'            /, I:   (' --         ,,,
  Doug:as Sughrue, Esq.                                                                                              V1,_,,/    r) ',/k,../          ?·\              L---d,.;.~,-
 Sughrue Law                                                                                                    -
                                                                                                                                     --,;,   -- ·-- ---   ---    --   ·o . .   o·
                                                                                                                                                                                          J --··-···-··--
                                                                                                                                                                                    . I , _ :der of the Court
                                                                                                                                                                                                                      -
 429 Fourth Ave #501
  Pittsburgh, PA 15219                                                                                                10'2820                                                                       10/19/2020
                                                                                                              ---·-··--·---- -----                           - . -----·------------
                                                                                                                           Date of Order                              Nunc Pro Tune Date
 dsughrue@sughruelaw.com>
                                                                                                           Repayment or partial repa;ment ordered from the person represented for this service at time
                                                                                                           appointment.        D YES            NO       •
                                CLAIM FOR SERVICES AND EXPENSES                                                                                                   FOR COURT USE ONLY
                                                                                                                          TOTAL                  MATH'TECH.                         MATH.TECH.
                                                                                             HOURS                                                                                                         ADDITIONAL
           CATEGORIES (Attach itemication of services with dates)                                                        A.\.!OUNT                ADJUSTED                           ADJUSTED
                                                                                            CLAIMED                                                                                                          REVIEW
                                                                                                                         CLAIMED                   HOURS                              A:,...tOUNT
15.        a. Arraignment and/or Plea                                                                                              0.00                                                         0.00
           b. Rail and Detention Hearings                                                                                          0.00                                                         0.00
           c. Motion Hearings                                                                                                      0.00                                                         0.00
           d. Trial                                                                                                                0.00                                                         0.00
  t:
      =
      0
           e. Sentencing Hearings                                                                                                  0.00                                                         0.00
  (.)
           f. Revocation Hearings                                                                                                  0.00                                                         0.00
  .s       g. Aooeals Court                                                                                                        0.00                                                         0.00
           h. Other (Specify on additional sheets)                                                                                 n nn                                                         n nn
           IRATE PER HOUR=$                                    )    TOTALS:                             000                        0.00                           0.00                          0.00
16.        a. Interviews and Conferences                                                                                           0.00                                                         0.00
      t: b. Obtaining and reviewing records                                                                                        0.00                                                         0.00
      =
      0    c. Legal research and brief writing                                                                                     0.00                                                         0.00
  ...
  (.)
           d. Travel time                                                                                                          0.00                                                         0.00
  ~   "=   e. Investigative and other work (Sveci/i; on additional sheets)                                                         0.00                                                         0.00
  O (RATE PER HOUR= S                                          )    TOTALS:                             0.00                       0.00                           0.00                          0.00
17.        Travel Exoenses (lodJZinf!, oarkinf!, meals, mileaf!e, etc.)
18.        Other Expenses (other than et:vert, transcriots, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                               0.00                                                         0.00
19. CERTIFICATION OF ATTOR.'-IEYiPAYEE FOR THE PERIOD OF SERVICE                                                    20. APPOINTMENT TERMINATION DA TE                                         121. CASE DISPOSITlON
                                                                                                                        [F OTHER THAN CASE COMPLETlON
          FROM:                                              TO:
                                                                                ---              ··-·
22. Cl.Arv! STATUS                      •    Final Pa;ment                •   [nterim Payment Number
                                                                                                   --              ----                              •
                                                                                                                                        Supplemental PaJ,ment
          Have you previously applied to the court for compensation and'or reimbursement for this case?    YES   •      NO     • If yes, were you paid'         YES        NO             •            •
          Other than from the Court, have you, or to your knowledge has anyone else, received payment /compensation or anything of value) from any other source in connection with this
          representation?   • YES       0 NO            If yes, give details on additional sheets.
          I swear or arfirm the truth or correctness of the ahoYe statements.
          Signature of Attorney                                                                                                                                 Date
                                                                                                                    ..                                                                           -·                     ·-···

                                                                  APPROVED FOR PAYMENT- COURT USE ONLY
23. lN COURT COMP.                                OUT OF COURT COMP. 125. TRA\'EL EXPENSES                               26. OTHER EXPENSES                                     27. TOTAL AMT. APPRICERT.
                                            124
                                                                                                                                                                                $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                     DATE                                                   28a. JUDGE CODE


29. IN COURT COMP.                          130. OUT OF COURT COMP. 13 I. TR..\VEL EXPENSES                              32. OTHER EXPENSES                                     33. TOTAL MIT. APPROVED
                                                                                                                                                                                $0.00
34 SlGNATURE OF CHlEF JUDGE, COURT OF APPEALS (OR DEL EGA TE) Payment approl'ed                                          DATE                                                   34a. JUDGE CODE
          in excess of the statutory threshold amount.



                                                                                                                                                                           cc to Client: 10/28/2020

                                                                                                                                                                                              I·.
